UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e) (2) ) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule14a-12 Constitution Mining Corp. (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4)and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TABLE OF CONTENTS Notice of Special Meeting of Stockholders to be held September , 2009 Proxy Statement for Special Meeting of Stockholders Solicitation and Voting Proposal No. 1: Approval of an Agreement and Plan of Merger pursuant to which we will reincorporate from the State of Nevada to the State of Delaware Stock Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Stockholder Proposals to be presented at the next Annual Meeting of Stockholders Transaction of Other Business Exhibit A – Agreement and Plan of Merger of Constitution Mining Corp. (a Nevada corporation) with and into Constitution Mining Corp. (a Delaware corporation). Exhibit B – Certificate of Incorporation of Constitution Mining Corp., a Delaware corporation. Exhibit C – Bylaws of Constitution Mining Corp., a Delaware corporation. Exhibit D – Rights of Dissenting Owners. - i - Constitution Mining Corp. Pasaje Mártir Olaya 129, Oficina 1203 Centro Empresarial José Pardo Torre A Miraflores, Lima Perú Michael Stocker Chairman of the Board August , 2009 Dear Stockholder: You are cordially invited to attend the special meeting of stockholders of Constitution Mining Corp., a Nevada corporation, to be held on Friday September , 2009 , at 10:00a.m. local time, at the offices of Quarles & Brady, 411 E. Wisconsin Avenue, Milwaukee, Wisconsin, 53202-4497. At the special meeting, stockholders will be asked to vote upon the following: 1. To approve an Agreement and Plan of Merger pursuant to which Constitution Mining Corp. will reincorporate from the State of Nevada to the State of Delaware; and 2. To transact such other business as may properly come before the special meeting. The Notice of Special Meeting of Stockholders and a Proxy Statement, which describes the formal business to be conducted at the special meeting, follows this letter. It is important that you use this opportunity to take part in the affairs of Constitution Mining Corp. by voting on the business to come before this special meeting.After reading the Proxy Statement, please promptly mark, sign, date and return the enclosed proxy card in the envelope provided or vote over the internet, as described on the enclosed proxy card, to assure that your shares will be represented.Regardless of the number of shares you own, your careful consideration of, and vote on, the matters before our stockholders is important. The board of directors and management of Constitution Mining Corp. thank you in advance for your participation, either in person or by proxy, at the special meeting. Sincerely yours, Michael Stocker Chairman of the Board Constitution Mining Corp. Pasaje Mártir Olaya 129, Oficina 1203 Centro Empresarial José Pardo Torre A Miraflores, Lima Perú Notice of Special
